EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Titles must be descriptive of the invention claimed. MPEP 606.01. Here, the title as amended on 12/7/2018 does not account for the apparatus. “[T]he examiner may, at the time of allowance, change the title by an examiner’s amendment.” Id. The Examiner’s Amendment below maintains the core language of the 12/7/2018 title, but updates it to reflect the apparatus claims that are allowed.

The application has been amended as follows: 
Please amend the title as follows:

METHOD AND APPARATUS FOR CRACKING OF A PROCESS GAS









DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 4/28/2021 has been received and will be entered.
Claim(s) 1-10 and 21-30 is/are pending.
Claim(s) 1 and 5 is/are currently amended.
Claim(s) 22-30 is/are new.
Claim(s) 11-20 is/are acknowledged as cancelled.

Response to Arguments
Claim Rejections – 35 U.S.C. §102
	I. With respect to the rejection of Claim(s) 1-10 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by US 5,876,684 to Withers, et al., as understood, the Remarks rely on amendments. (Remarks of 4/28/2021 at 6). On review, it appears as if the rejection inadvertently cited to Fig. i.e. disposed along the longitudinal axis), but on the exterior of the reactor versus within the reaction tube, as claimed.
The figures of Withers are schematics, versus detailed engineering drawings or isometrics, i.e. they don’t show whether something is a cap, a “portion fluidly connected,” etc. While these various fittings may well be within the skill in the art, it is unlikely any rejection addressing these features would be affirmed. The rejection is WITHDRAWN. 

Allowable Subject Matter
I. Claims 1-10 and 21-30 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736